 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANTONETTE GLASS,                                    No. 2:19-cv-02059 KJM AC
11                          Plaintiff,
12              v.                                        ORDER TO SHOW CAUSE
13    DISCOVER FINANCIAL SERVICE,
      LLC,
14
                            Defendant.
15

16

17             Plaintiff filed a complaint October 15, 2019. ECF No. 1. On October 16, 2019, a

18   scheduling order was issued in this case ordering the plaintiff, who is appearing pro se and paid

19   the filing fee, to complete service of process within 90 days. ECF No. 3 at 1. The deadline has

20   passed, and no proof of service has been filed. Defendant has not appeared, and there is no

21   indication defendant has been served.

22             Local Rule 110 provides that failure to comply with court orders or the Local Rules “may

23   be grounds for imposition of any and all sanctions authorized by statute or Rule or within the

24   inherent power of the Court.”

25             Accordingly, IT IS HEREBY ORDERED that:

26          1. Plaintiff is Ordered to Show Cause, in writing no later than January 29, 2020, why this

27             action should not be dismissed for failure to prosecute;

28   ////
                                                         1
 1      2. Plaintiff’s filing of a proof of service upon defendant will be deemed good cause shown;
 2         and
 3      3. If plaintiff fails to comply with this order, the case will be dismissed.
 4   DATED: January 15, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
